Citation Nr: 0922516	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-19 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to August 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claim of entitlement to service 
connection for a left knee disability.

The issue on appeal was originally before the Board in June 
2008 when it was remanded for additional evidentiary 
development.


FINDING OF FACT

Probative evidence of a nexus between a left knee disability 
and active military service is not of record. 


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active military service, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).  The benefit of the doubt rule is inapplicable 
when the evidence preponderates against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001). 




II.  Analysis

The Veteran asserts that he is entitled to service connection 
for his left knee disability.  He attributes his current 
disability to a left knee injury he sustained in service.  

The Veteran's service treatment records show that he struck 
his left knee on concrete in July 1977 and had pain for two 
weeks and then experienced chronic pain throughout his 
service.  Service treatment records from September 1977 show 
that the Veteran had bipartite patella.  (A bipartite patella 
occurs when the kneecap occurs as two separate bones.  
Instead of fusing together in early childhood, the patella 
remains separated.)  June 1978 treatment records show 
recurrent swelling in the left knee.  Knee problems were 
noted on the Veteran's separation examination as well. 

Medical records from November 1992 reveal that the Veteran 
complained of knee pain due to slipping and twisting his left 
knee.  The Veteran reported no prior problems with his knees 
and also stated that he had no prior injury to his knee.  The 
examiner diagnosed acute left knee meniscal injury and his 
patella was found to be bipartite.  The Veteran presented for 
recurring problems with his left knee after the injury.  The 
Veteran had surgery in December 1992.  The examiners noted 
irregular densities around the lateral meniscus and bipartite 
appearing patella on the left.  The Veteran received 
additional surgery in February 1993, due to recurring 
problems with his injury.  March 1993 treatment records show 
that the Veteran stepped up onto a porch, and examiners 
assessed that he had a hyperextension injury.  The diagnosis 
was acute left knee strain.  After receiving x-rays of the 
Veteran's knee the examiner found probable knee joint 
effusion, either an old fracture of the patella or accessory 
ossification.  

Treatment records from June 1995 show a left knee 
arthroscopy.  August 2001 medical records show a torn 
meniscus of the Veteran's left knee. 

The Veteran received a VA examination in May 2006.  At that 
time, the Veteran reported that he underwent left knee 
surgery for a torn meniscus repair in 1992.  The VA examiner 
noted degenerative joint disease of the knees.  The examiner 
did not address whether the Veteran's knee disability began 
in service or is in any way related to service.  

The Veteran was afforded another VA examination in August 
2008.  The examiner reviewed the Veteran's entire case file 
and concluded that there is an absence of a link between the 
Veteran's 1977 in-service injury and the 1992 incident 
leading to his surgery.  The examiner stated that the medial 
meniscus tear, which occurred in 1992, was likely due to an 
acute contemporary injury.  The examiner stated that the 
objective data is inadequate to discern whether or not the 
documented fall and injury to the left knee in service was 
the cause of injury/tear to the left medial meniscus.  The 
examiner went on to say there is an absence of objective 
documentation of a link between the 1977 incident and the 
1992 incident.  The examiner explained, "The mechanism of 
the fall, which was blunt trauma, mostly to the patella, was 
not consistent with a tear of the medial meniscus, which is 
usually more closely related to an acute temporally related 
injury, rather than a remote incident."  The examiner 
concluded that any link between the Veteran's current 
disability and service would be based on speculation. 

The presumptive regulations are not for application in this 
case, as the Veteran did not present for knee pain or 
treatment within a year of his separation from service.  The 
first post service records addressing the Veteran's left knee 
disability are in 1992, 14 years after his separation from 
service.  While the Veteran was injured in service, there is 
a lack of continuity of symptomatology following the 
Veteran's discharge from service and his current left knee 
disability.  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the Veteran's health and medical treatment during 
and after military service.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The probative and persuasive evidence also fails to relate 
the Veteran's current left knee disability with the injury he 
incurred in service.  The only medical opinion on file 
addressing the Veteran's left knee, states that the Veteran's 
current knee disability is most likely related to a 
superseding post-service injury.  The examiner stated that 
any opinion regarding service connection for the left knee 
would be speculative.  The Board notes that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228 (1992); Obert v. Brown, 5 Vet. App. 30 
(1993).  The Board notes, as demonstrated above, the 
examiner's opinion, when read in context, is against the 
Veteran's claim.  The opinion is also consistent with other 
independent objective evidence of record, i.e., the Veteran's 
service treatment records and post service medical reports.  

In August 2008, the Veteran's wife submitted a statement that 
through the years the Veteran has experienced pain in his 
knees.  J.B., C.Q. and R.R. also submitted statements stating 
that it is hard for the Veteran to walk and move around.  The 
Veteran's manager stated that the Veteran has had to take 
time off work on numerous occasions because of his knees.  
The Board recognizes that the Veteran's current knee 
disability is severe and immobilizing.  The lay statements 
however, do not address when these injuries occurred, nor do 
they assert that the left knee injury was incurred in 
service.  Therefore, these statements are of minimal 
probative value.

The Board has carefully considered the Veteran's claim 
linking his current knee disability with his injury in 
service.  With respect to the Veteran's own contentions, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, the Veteran is not competent to state he has a 
disability related to an injury in service.  Most importantly 
in the case, the Veteran has failed to provide any medical 
evidence of a disability related to service.

As an aside, the Board notes that the Veteran's bipartite 
patella is a defect of a congenital nature.  There is no 
evidence of record suggesting that the Veteran's current 
disorder results from an in-service superimposed injury or 
disease, nor has the Veteran or his representative asserted 
such.  No consideration in this regard is warranted.  See 
generally VAOPGCPREC 82-90.

Absent credible medical evidence linking the Veteran's left 
knee disability to active service, the claim for service 
connection for a left knee disability is denied.  In view of 
the foregoing, the preponderance of the evidence is against 
the Veteran's claim and the benefit-of-the-doubt standard of 
proof is not for application.  The appeal is denied.

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in June 2005, prior to the 
initial adjudication of the claim.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate the claim for service connection.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of June 2005 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  He was also told to submit any 
medical records or evidence in his possession that pertained 
to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the Veteran's service), the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in a May 2006 letter.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the Veteran is not 
prejudiced, because he had a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
Veteran's claim was readjudicated in April 2009.  Further, as 
discussed in detail above, a preponderance of the evidence is 
against the claim for service connection, and therefore any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the Veteran for the Board 
to decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA treatment records and private medical 
records.  In addition, the Veteran was provided with a VA 
examination in connection with his claim. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim and the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER


Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


